FILED
                             NOT FOR PUBLICATION                              NOV 21 2013

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-50575

                Plaintiff - Appellee,             D.C. No. 8:12-cr-00165-SVW-1

  v.

ISIDRO MARIN HERNANDEZ, AKA                       MEMORANDUM*
Jose Ines Marin Jimenez,

                Defendant - Appellant.


                      Appeal from the United States District Court
                    for the Central District of California, Santa Ana
                     Stephen V. Wilson, District Judge, Presiding

                       Argued and submitted November 6, 2013
                                Pasadena, California


Before: FISHER and CLIFTON, Circuit Judges, and SINGLETON, District
Judge.**




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **    The Honorable James K. Singleton, Senior United States District
Judge for the District of Alaska, sitting by designation.
                                           1
      Any alleged breach of the terms of the plea agreement by the government

did not amount to plain error because there is no basis to conclude that the sentence

imposed by the district court was affected by the prosecution’s comments in its

sentencing memorandum. See United States v. Gonzalez-Aguilar, 718 F.3d 1185,

1188-90 (9th Cir. 2013). In addition, the district court offered sufficiently clear

and individualized reasons for rejecting the plea agreement. See In re Morgan, 506
F.3d 705, 711-12 (9th Cir. 2007).

      AFFIRMED.




                                          2